Citation Nr: 1419851	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-42 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening of the claim for entitlement to service connection for lumbosacral strain.  

A videoconference hearing was held in January 2014 before the undersigned Acting Veterans Law Judge (AVLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue on appeal in this case was previously classified as entitlement to service connection for a lumbosacral strain.  As reflected on the title page of this decision, the issue has been recharacterized as entitlement to service connection for a lumbar spine disorder.  The claim of service connection for a lumbar spine disorder on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for lumbosacral strain was denied in an unappealed March 1978 rating action.  

2.  A January 2004 rating decision continued the denial of service connection for lumbosacral strain; the Veteran did not perfect an appeal of that decision.  

3.  The evidence received since the January 2004 rating decision tends to substantiate the claim of service connection for a lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The decision of the RO in January 2004 denying the Veteran's application to reopen a claim for service connection for lumbosacral strain is final.  38 U.S.C.A. §§ 5103, 5103A, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

As the instant decision reopens the lumbar spine claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

In a January 2004 RO decision, service connection for lumbosacral strain was denied on the basis that there was no new and material evidence showing that the Veteran had a chronic low back disorder that was service-related.  The evidence considered by the Board at the time of its denial of the claim in January 2004 included the service treatment records (STRs), VA examination in February 1978, to include a negative lumbar spine X-ray report, an August 2003 lay statement in support of his claim, and private treatment records.  At that time, it was determined the service connection was not available in that while the Veteran was treated during service for lumbosacral strain and reported recurrent back pain at time of discharge, X-rays in 1972 and at the post-service VA examination were negative.  And while the Veteran occasionally reported low back pain, no chronic low back disorder was noted in the post-service records.  

The evidence received since the RO's January 2004 decision includes post-service VA and private treatment records dated through 2014, to include a recent lumbar spine X-ray which showed diffuse osteopenia and chronic compression fracture with residual anterior wedging of the L1 vertebral body.  There was secondary mild levoconvex scoliosis of the upper lumbar spine due to anterior and right-sided wedging of the L1 vertebral body.  Multilevel chronic disc degeneration of the lumbar spine, with mild disc space narrowing and minimal marginal endplate spurring, was indicated.  There was associated facet arthrosis within the lower lumbar spine and possible foraminal impingement at L4-L5 could not be excluded.  Also added to the record was the Veteran's testimony at a videoconference hearing in January 2014.  

This appeal arises from the RO's October 2007 decision that denied reopening the claim for service connection for lumbosacral strain.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the RO's January 2004 decision is final.  
38 C.F.R. § 20.1100 (2013).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  It is found that the recent VA X-ray report which specifically finds significant low back disorders is also material.  The prior denial of service connection for lumbosacral strain was based on the fact that no chronic low back disorder was shown in service or thereafter.  Now, there are actual diagnoses of low back disorders, the etiologies of which have not been addressed.  

It is further noted that VA is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, the Board notes that VA is obligated to provide a medical examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contains sufficient information in order to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

It is therefore found that the evidence submitted since the January 2004 RO denial, specifically, the recent VA lumbar spine X-ray report, is information that is material in that it addresses the basis for the previous denial, namely medical evidence showing that a chronic low back disorder currently exists - a fact not before the RO when the claim was denied.  Thus, the claim must be reopened.  Moreover, the Board does not find that the medical question of etiology has been addressed.  See the REMAND below.  

ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened, and to that extent only is the appeal granted.  


REMAND

Initially, the Board finds that the VCAA notice in the file is not sufficiently adequate at this time.  On remand, new VCAA notice should be provided to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA examination is also necessary.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b); (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a lumbar spine disorder.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain any relevant VA treatment records from the Atlanta, Georgia, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2014 and associate those documents with the claims file.  

3.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any lumbar spine disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including X-rays, should be conducted, and the results reported in the record.  

For each lumbar spine disorder found, including any arthritic condition thereof, the examiner should indicate whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the noted "recurrent back strain" in service.  

The examiner should specifically discuss the Veteran's lay evidence regarding his symptoms during and after service, including that he was seen on two occasions during service for back strain and that when he was discharged, he continued to report pack pain.  Moreover, the examiner should discuss the relevance of normal lumbar spine X-ray reports dated in 1972 and 1978.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


